DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 06/25/2021.  As directed by the amendment: claims 29-31, 33-37, 43, 45-51, 54, 57-59 have been amended, claims 1-28, 38-42, 49, 56, 61-62 have been canceled and new claims 63-70 have been added.  Thus, claims 29-37, 43-48, 50-55, 57-60 and 63-70 are presently pending in the application.
Response to Arguments
In light of the amendment to claim 29, the examiner has withdrawn the 112 rejections to claims 29-37, 43-48, 50-55 and 57-62.
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. Applicant’s argue on page 9, the prior art Cox does not teach or suggest “wherein the adjacent windings are joined directly at a plurality of locations.” The examiner respectfully disagrees. Cox discloses a polymeric coil 28 is attached to the inner surface of the metallic coil 27 by applying a permanent bonding agent (see paragraphs [0015], [0067]), wherein the location of attachment between the metallic coil 27 can be varied (see paragraphs [0067-0068]), wherein other embodiments (e.g. shown in Figure 14) discloses the polymer wire 48 is attached to adjacent undulations via a shorter straight wire to allow the stent to be more flexible due to the small amount of wire used to link the cylindrical rings together (see paragraph [0069]).
Applicant argues on page 10, the prior art Smith does not teach or suggest “wherein the adjacent windings are joined directly at a plurality of locations.” The examiner respectfully disagrees. Smith discloses a stent structure formed of a wire 104 having undulations and a .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-37, 43-48, 50-55, 57-60, 63-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 was amended to include the limitation “a polymer material interconnecting adjacent windings of the plurality of helical windings of the continuous main stent component wherein the adjacent windings are joined directly at a plurality of locations.” The specification discloses in paragraph ([0042]) “the ends of the main stent component may be joined to respective adjacent windings using the porous fiber mesh to join ends.” However, the specification does not provide support for what applicant regards as a plurality of locations. Furthermore, the drawings does not illustrate the polymeric material interconnect adjacent helical windings at said plurality of locations, but rather the stent windings are embedded or secured to the polymeric material. In addition, Claim 57 was amended to recite “adjacent windings are joined directly at the plurality of locations via a weld. Therefore, it is unclear if the polymer 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29, 34-37, 43-48, 51-54, 59-60 and 63-69 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cox U.S. Publication 2003/0212449.

    PNG
    media_image1.png
    465
    485
    media_image1.png
    Greyscale

Regarding Claim 29, Cox a stent 25 (paragraph [0066]) as seen in Figures 7-9 comprising: a continuous main stent component comprising a single strip 27 having an undulating pattern and forming a plurality of windings; and b) a polymeric material 28 interconnecting adjacent windings 27 of the plurality of windings of the continuous main stent component (as seen in Figure 9 and paragraph [0067]), wherein the adjacent windings are joined directly at a plurality of locations (see Figure 9, abstract and paragraphs [0005], [0011-0012] and [0064]). Cox discloses a polymeric coil 28 is attached to the inner surface of the metallic coil 27 by applying a permanent bonding agent (see paragraphs [0015], [0067]), wherein the location of attachment between the metallic coil 27 can be varied (see paragraphs [0067-0068]).
Regarding Claim 34, Cox discloses wherein the adjacent windings are interconnected at the plurality of locations (as seen in Figures 7-9, see paragraphs [0067-0068]).
Regarding Claim 35, Cox discloses wherein the helical main stent component comprises a metal (paragraphs [0005-0007], [0010-0015]).
Regarding Claim 36, Cox discloses where-wherein the helical main stent component is formed from a tubular structure.
Regarding Claim 37, Cox discloses wherein the helical main stent component is cut from a flat sheet of metal (as seen in Figures 4, 7 and 9 and paragraph [0101]).
Regarding Claim 43, Cox discloses wherein the polymer material interconnects the adjacent windings along an entire length of the continuous main stent component (as seen in Figures 4, 7, 9-10).
Regarding Claims 44, 45, 46, 66, Cox discloses a drug coating, wherein the drug is embedded in said polymer material (and forms a layer/coating on the main stent component) and selected from the group consisting of rapamycin (paragraphs [0107-0108]).
Regarding Claim 47, Cox wherein the polymer material is configured to provide longitudinal flexibility for the stent (abstract and paragraphs [0005], [0011-0012] and [0064]).
Regarding Claim 48, Cox discloses wherein the securement is configured to provide structural support for the stent (abstract and paragraphs [0005], [0011-0012 and [0064]).
Regarding Claim 51, Cox wherein said continuous main stent component is formed of one of the group consisting of: stainless steel, cobalt chromium and Nitinol (paragraphs [0102-0103]).
Regarding Claim 52, Cox discloses wherein the stent is balloon expandable (paragraphs [0019] and [0055]).
Regarding Claim 53, Cox discloses wherein the stent is self-expanding (paragraph [0019]).
Regarding Claim 54, Cox discloses the material 28 is formed of a polymer (paragraph [0067]) and extends from a first end to a second end (the polymeric component is disclosed as being formed as a cylinder and then laser cut into a coil, therefore, the securement is a continuous sheet, see paragraph [0079]).
Regarding Claims 59, 65, Cox wherein said polymer material extends continuously along a continuous main stent component from a first end to a second end of said continuous main stent component, which encompasses “at least a portion of the continuous main stent component” (as seen in Figures 4, 7, 9-10).
Regarding Claim 60, Cox wherein the single strip is a wire (as seen in Figures 7-10).
Regarding Claims 63, 64, Cox wherein a material of the continuous main stent component comprises one or more metals, including cobalt alloy (see cobalt chromium, paragraphs [0102-0103]).
Regarding Claim 67, Cox discloses wherein the undulating pattern of the adjacent windings are out-of-phase (see Figure 9, the peak of the first winding aligns with the trough of the adjacent winding).
Regarding Claim 68, Cox discloses wherein the plurality of locations is at least at some of oppositely facing loops of the undulation patterns of the adjacent windings (as seen in Figure 9, the plurality of locations are along each of the undulations, wherein Cox discloses a polymeric coil 28 is attached to the inner surface of the metallic coil 27 by applying a permanent bonding agent (see paragraphs [0015], [0067]), wherein the location of attachment between the metallic coil 27 can be varied (see paragraphs [0067-0068])).
Regarding Claim 69, Cox discloses wherein the polymer material comprises one or more polymer materials (paragraphs [0065] and [0067-0068]).
Claim(s) 29-37, 43, 47-48, 50-53, 55, 57-60, 63, 65 and 69-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith U.S. Patent 6,364,904.
Regarding Claim 29, Smith discloses a stent as seen in Figures 7-8 comprising a) a continuous main stent component comprising a single strip having an undulating pattern and forms a plurality of windings (abstract and column 2, lines 60-65 and column 5, lines 60-67 and column 6, lines 5-30); and a polymer material 24/128/130 interconnecting adjacent windings of the plurality of windings of the continuous main stent component, wherein the adjacent windings are joined directly at a plurality of locations (as seen in Figures 3-4, 7 and 8 and column 7, lines 10-36). 
Regarding Claim 30, Smith discloses wherein the polymer material is a porous material (abstract and column 1, lines 43-67 and column 9, lines 27-40).
Regarding Claims 31, 32, 69, 70, Smith discloses the polymer material is a durable material, wherein the durable material is polyurethane (column 9, lines 40-45).
Regarding Claim 33, Smith discloses wherein the polymer material is ePTFE (column 9, lines 27-45).
Regarding Claim 34, Smith discloses wherein the adjacent winding are interconnected at the plurality of locations (the graft material connects each of the helically adjacent windings together as seen in Figures 7 and 9).
Regarding Claim 35, Smith discloses wherein the continuous main stent component comprises a metal (column 9, lines 59-65 and column 10, lines 1-15).
Regarding Claim 36, Smith discloses where the continuous main stent component 118, 142, 182 is formed from a tubular structure (as seen in Figures 19-20).
Regarding Claim 37, the limitation “wherein the continuous main stent component is cut from a flat sheet of metal” is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 43, Smith discloses wherein the polymer material interconnects the adjacent windings along an entire length of the continuous main stent component (as seen in Figures 3, 7 and 9).
Regarding Claim 47, Smith discloses wherein the polymer material is configured allow longitudinal flexibility for the stent is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
Regarding Claim 48, Smith discloses wherein the polymer material is configured to provide structural support for the stent (creating a structure that forms a fluid tight conduit). Furthermore, this limitation is a recitation of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 50, Smith discloses wherein said polymer material is a mesh (a network of wires/ fibers, microporous structure, see column 1, lines 43-60).
Regarding Claim 51, Smith discloses wherein the continuous main stent component is formed of one of the group consisting of: stainless steel and Nitinol (column 9, lines 59-65 and column 10, lines 1-15).
Regarding Claim 52, Smith discloses wherein the stent is balloon expandable (column 1, lines 33-44 and column 2, lines 65-67 and column 3, lines 1-5 and column 6, lines 5-21).
Regarding Claim 53, Smith discloses wherein the stent is self-expanding (column 1, lines 33-44 and column 2, lines 65-67 and column 3, lines 1-5 and column 6, lines 5-21).
Regarding Claim 55, 58, 59, 60, Smith discloses wherein the polymer material is a continuous sheet, wherein the continuous sheet is embedded throughout the continuous main stent component (as seen in Figures 1-9, 19 and 21 and column 1, lines 43-60 and column 7, lines 10-36). In addition, Smith discloses the polymer material 124/128/130 extends continuously along the continuous main stent component from a first end to a second end of said continuous main stent component (as seen in Figures 1-9, 19, 21).
Regarding Claim 57, Smith discloses wherein the adjacent windings are joined directly at the plurality of locations via a weld (column 10, lines 14-27).
Claim 63, Smith discloses wherein a material of the continuous main stent component comprises one or more metals (column 9, lines 59-65 and column 10, lines 8-15).
Regarding Claim 65, Smith discloses wherein the polymer material covers at least a portion of the continuous main stent component (as seen in Figures 1-9, 19 and 21 and column 1, lines 43-60 and column 7, lines 10-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 30-33 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox U.S. Publication 2003/0212449 in view of Martin et al. U.S. Patent 6,042,605.
Regarding Claims 30, 31, 32, 70, Cox discloses the polymer material 28 is durable material formed of a polymer (paragraph [0067]). However, Cox does not expressly disclose wherein the polymer material is a porous material formed from polyurethane. Martin et al. teaches a stent graft in the same field of endeavor comprising a stent having single band of undulations arranged in a helical configuration 12 and a plurality of polymeric material 20 interwoven/laced between undulations in adjacent turns of the helical member (column 5, lines 52-67 and column 12, lines 1-20), wherein the polymeric material is porous polyurethanes (column 12, lines 1-20) for the purpose of having a biocompatible material that is blood compatible and sufficiently flexible to allow the stent to flex and not deform the stent upon folding. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cox’s polymer material to be a porous polymer formed from polyurethane as taught by Martin et al. for the purpose of having a biocompatible material that is blood compatible and sufficiently flexible to allow the stent to flex and not deform the stent upon folding.
Regarding Claim 33, Cox discloses the securement 28 is formed of a polymer (paragraph [0067]). Cox does not expressly disclose wherein the polymer material is ePTFE. Martin et al. teaches a stent graft in the same field of endeavor comprising a stent having single band of undulations arranged in a helical configuration 12 and a plurality of polymeric material 20 .
Claims 44, 46 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Patent 6,364,904 in view of Pacetti U.S. Patent 6,663,664.
Regarding Claims 44, 46, 66, Smith does not disclose wherein the drug is embedded in said polymer material. Pacetti teaches a stent as seen in Figure 18 formed from a metal (column 10, lines 14-36) comprising a plurality of undulations and a polymeric material disposed on the undulations (thereby acting as a coating/layer on the stent structure), wherein the polymeric material include a biocompatible polymer and a therapeutic agent (column 10, lines 15) for the purpose of providing therapeutic relief at the site of implantation. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith to further include a polymer material comprising a therapeutic agent for the purpose of having a device that can provide therapeutic relief at the site of an alignment (column 10, lines 15). 
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Patent 6,364,904 in view of Pacetti U.S. Patent 6,663,664and further in view of Holzer et al. U.S. Publication 2010/0241214.
Regarding Claim 45, Smith in view of Pacetti does not expressly disclose wherein the drug is selected from the group consisting of sirolimus, everolimus and analogs thereof. Holzer et al. teaches a stent 102 in the same field of endeavor comprising a plurality of undulations and a porous polymer material 104, wherein the porous structure contains pharmaceutical agents including anti-proliferative agents like sirolimus and everolimus (paragraph [0196]) for the purpose of preventing cellular ingrowth on the prosthesis (paragraph [0196]). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith’s polymer material to further include everolimus or sirolimus as taught by Holzer et al. for the purpose of preventing cellular ingrowth on the prosthesis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774